DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Puma and MIT Design Lab envisions a future of self-adapting, performance-enhancing sportswear” (“Puma”, published May 24, 2018), in view of Rui et al. (US 2006/0257908 A1) (“Rui”).
With respect to claim 1, Puma discloses a garment comprising a region having a material layer, wherein the region comprises a plurality of receiving spaces that form cavities in the material layer in which microorganisms are located, the microorganisms selected to corrode at least a portion of the material layer (5th
Rui discloses arrays of microorganisms embedded in a gel (0026), the arrays attached to a substrate such as plastic or fabric (0064).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the microorganisms of Puma enclosed in a gel as disclosed in Rui, as it is known in the art to enclose microorganisms in media such as a gel.  It would have been obvious to one of ordinary skill in the art that in the garment of Puma and Rui, the cavities of Puma would be considered enclosed cavities when filled with a gel comprising microorganisms, the upper portion of the gel enclosing the cavities.
Regarding claim 5, Puma and Rui teach the garment of claim 1.  Puma teaches a shoe (5th paragraph).
As to claim 6, Puma and Rui teach the garment of claim 5, wherein the region is a portion of the upper (5th paragraph).  Since Puma discloses sportswear design and athletic gear (1st-5th paragraphs), it is the Examiner’s position that it would be obvious to a person of ordinary skill in the art that an athletic shoe comprises an upper and a sole.
With respect to claim 8, Puma and Rui teach the garment of claim 1.  Puma discloses a sports shoe (1st-5th paragraph).
Regarding claim 9, Puma and Rui teach the garment of claim 1.  Rui discloses the elements of an array being rectangular (0060), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the receiving spaces in the region of Puma having a rectangular form as changes in size are within the purview of a person skilled in the art (MPEP 2144.05).
Regarding claim 11, Puma and Rui teach the garment of claim 1.  Puma discloses the microorganisms are selected to corrode at least a portion of the material th paragraph).  The recitation “to create an aperture in the material layer” has been interpreted as a recitation of intended use.  Since the references disclose all the elements of the garment, it would be expected that the garment according to the references is capable to perform as intended.
As to claim 12, Puma and Rui teach the garment of claim 1.  Puma discloses bacteria (5th paragraph).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Puma and MIT Design Lab envisions a future of self-adapting, performance-enhancing sportswear” (“Puma”, published May 24, 2018), in view of Rui et al. (US 2006/0257908 A1) (“Rui”), and further in view of Orenga et al. (US 8741597 B2) (“Orenga”).
Regarding claim 2, Puma and Rui teach the garment of claim 1.  Rui discloses microorganisms embedded in a gel (0026), but is silent specifically with respect to a gelatinous media.  Orenga discloses a gelatinous media as a media used in the art of microbiological culture (col. 3, lines 50-60).  It would have been obvious to one of ordinary skill in the art to arrange a gelatinous media in the receiving spaces of Puma, as a gelatinous media is known in the art of microbiological culture.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Lessin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
As to claim 3, Puma, Rui and Orenga teach the garment of claim 2.  Orenga discloses a gelatinous gel (col. 3, lines 50-60).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Puma”, in view of Rui, and further in view of Moseley et al. (US 2014/0065311 A1) (“Moseley”).
Puma and Rui teach the garment of claim 1, but are silent with respect to the material layer as recited in the claim.  Moseley discloses polyurethane as a material suitable for bacterial degradation (0058).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material layer of Puma of polyurethane as it is known as a material suitable for bacterial degradation.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Puma and MIT Design Lab envisions a future of self-adapting, performance-enhancing sportswear” (“Puma”, published May 24, 2018), in view of Rui et al. (US 2006/0257908 A1) (“Rui”), and further in view of Batra (US 4063371).
With respect to claim 7, Puma and Rui teach the garment of claim 5.  Puma discusses uppers and insoles (1st-6th paragraph), but is silent with respect to the region being a portion of the sole.  Batra discloses an athletic shoe comprising an upper and a sole (Fig. 2), the sole comprising a region with apertures, the region being a portion of a sole, the apertures provided for air circulation (col. 1, lines 49-58, col. 4, lines 34-54, Figs. 6-10).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the shoe of claim 5 having the region which is a portion of the sole to provide for air circulation within the shoe.  Since Puma discloses sportswear design and athletic gear (1st-5th paragraphs), it is the Examiner’s position that it would be obvious to a person of ordinary skill in the art that an athletic shoe comprises an upper and a sole.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Puma”, in view of Rui, and further in view of “Puma Biodesign: Breathing Shoes” (“Puma 2”), published Apr. 17, 2018, and as interpreted by the Written Opinion of the ISA of June 6, 2020 (“Written Opinion”).
With respect to claim 10, Puma and Rui teach the garment of claim 1, but do not specify explicitly that the receiving spaces are arranged along an extension of the material layer.  Puma 2 discloses a shoe upper comprising apertures along an extension of a material layer biodegraded by a microorganism (Written Opinion 2.1.1, 2.1.2., Fig.).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the receiving spaces in the garment of Puma along an extension of the material layer to obtain apertures along the extension of the material layer.

Claims 13, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Puma and MIT Design Lab envisions a future of self-adapting, performance-enhancing sportswear” (“Puma”, published May 24, 2018), in view of Orenga et al.       .
With respect to claim 13, Puma discloses a garment comprising a region having a material layer, wherein the region comprises a plurality of receiving spaces in which microorganisms are located, the microorganisms selected to partially erode the material layer (5th paragraph).  
Puma is silent with respect to a gelatinous media placed in the plurality of receiving spaces.  Orenga discloses a gelatinous media as a media used in the art of microbiological culture (col. 3, lines 50-60).  It would have been obvious to one of In re Lessin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
The recitation “so that apertures are created in the at least one material layer” has been interpreted as a recitation of intended use.  Since the references teach all the elements of the garment, it would be expected that the garment according to the references is capable to perform as intended.
As to claim 14, Puma and Orenga teach the garment of claim 13.  Orenga discloses a gelatinous gel (col. 3, lines 50-60).
With respect to claim 16, Puma and Orenga teach the garment of claim 13.  Puma discloses bacteria (5th paragraph).
Regarding claim 17, Puma and Orenga teach the garment of claim 13.  Puma teaches a shoe (5th paragraph).
As to claim 18, Puma and Orenga teach the garment of claim 17.  Puma discloses the region is a portion of the upper (5th paragraph).  Since Puma discloses sportswear design and athletic gear (1st -5th paragraphs), it is the Examiner’s position that it would be obvious to a person of ordinary skill in the art that an athletic shoe comprises an upper and a sole.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Puma”, in view of Orenga, and further in view of “Puma Biodesign: Breathing Shoes” .
With respect to claim 15, Puma and Orenga teach the garment of claim 1, but do not specify explicitly that the receiving spaces are arranged along an extension of the material layer.  Puma 2 discloses a shoe upper comprising apertures along an extension of a material layer biodegraded by a microorganism (Written Opinion 2.1.1, 2.1.2., Fig.).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the receiving spaces in the garment of Puma along an extension of the material layer to obtain apertures along the extension of the material layer.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Puma and MIT Design Lab envisions a future of self-adapting, performance-enhancing sportswear” (“Puma”, published May 24, 2018), in view of Orenga, and further in view of Batra (US 4063371).
With respect to claim 19, Puma and Orenga teach the garment of claim 17.  Puma discusses uppers and insoles (1st-6th paragraph), but is silent with respect to the region being a portion of the sole.  Batra discloses an athletic shoe comprising an upper and a sole (Fig. 2), the sole comprising a region with apertures, the region being a portion of a sole, the apertures provided for air circulation (col. 1, lines 49-58, col. 4, lines 34-54, Figs. 6-10).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the shoe of claim 5 having the region which is a portion of the sole to provide for air circulation within the shoe.  Since Puma discloses sportswear design and athletic gear (1st-5th paragraphs), it .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Puma”, in view of Oranga, and further in view of Moseley et al. (US 2014/0065311 A1) (“Moseley”).
Puma and Oranga teach the garment of claim 13, but are silent with respect to the material layer as recited in the claim.  Moseley discloses polyurethane as a material suitable for bacterial degradation (0058).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the material layer of Puma of polyurethane as it is known as a material suitable for bacterial degradation.


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783